      Case 1:15-cv-05814-JPO-SDA Document 166 Filed 08/13/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                              8/13/2019
 CMG Holdings Group,

                               Plaintiff,
                                                             1:15-cv-05814 (JPO) (SDA)
                   -against-
                                                             ORDER TO SHOW CAUSE
 Wagner, et al.,

                               Defendants.



STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

        WHEREAS, by Order dated October 11, 2018 (ECF No. 116), the law firm Edwards

Pottinger LLC (“Edwards Pottinger”) was terminated as counsel for Plaintiff, CMG Holdings Group,

Inc. (“Plaintiff”) and Third-Party Defendants, Glenn Laken and Alexis Laken (“Third-Party

Defendants”), pursuant to a Stipulation for Substitution of Counsel (ECF No. 110);

       WHEREAS, on July 19, 2019, Edwards Pottinger, as “former attorneys of record” for

Plaintiff and Third-Party Defendants filed a Notice of Charging Lien (“Notice”) in the amount of

$31,755.16, which attaches a Declaration of Seth Lehrman “pursuant to” Local Civil Rule 1.4 (ECF

No. 163);

       WHEREAS, a letter was filed on August 7, 2019 by successor counsel for Plaintiff and Third-

Party Defendants requesting that the Notice be stricken (ECF No. 164);

       WHEREAS, Local Civil Rule 1.4 of this Court provides in relevant part:

       An attorney who has appeared as attorney of record for a party may be relieved
       or displaced only by order of the Court and may not withdraw from a case without
       leave of the Court granted by order. Such an order may be granted only upon a
       showing by affidavit or otherwise of satisfactory reasons for withdrawal or
       displacement and the posture of the case, including its position, if any, on the
       calendar, and whether or not the attorney is asserting a retaining or charging lien.
      Case 1:15-cv-05814-JPO-SDA Document 166 Filed 08/13/19 Page 2 of 2



       All applications to withdraw must be served upon the client and (unless excused
       by the Court) upon all other parties.

NY R USDCTS&ED Civ. Rule 1.4;

       WHEREAS, no charging lien was asserted by Edwards Pottinger at the time it was

relieved as counsel of record for Plaintiff and the Third-Party Defendants; and

       WHEREAS, on August 12, 2019, the charging lien dispute was referred to me for

resolution (ECF No. 165).

       NOW, THEREFORE, Edwards Pottinger shall show cause in a written submission

filed no later than August 20, 2019, why its Notice of Charging Lien (ECF No. 163) should

not be stricken as untimely.

       Chambers shall email a copy of this Order to Mr. Lehrman since he was terminated

from the docket on October 11, 2018 and therefore no longer receives ECF notices of

documents filed on the docket.

SO ORDERED.

DATED:         New York, New York
               August 13, 2019

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge




                                                2
